            Case 18-50416-BLS      Doc 51       Filed 12/07/18   Page 1 of 10



               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE



In re:                                                   Chapter 11
ESSAR STEEL MINNESOTA LLC and                            Case No. 16-11626 (BLS)
ESML HOLDINGS INC.                                       Jointly Administered

Debtors.


CLEVELAND-CLIFFS MINNESOTA
LAND DEVELOPMENT LLC,                                    Adv. Proc. No. 18-50416 (BLS)

      Plaintiff,                                         Re: Docket No. 6

v.

SUPERIOR MINERAL RESOURCES LLC,
MIRANDA MINERAL RESOURCES, LLC,
and MESABI METALLICS COMPANY
LLC,

      Defendants.



M. Blake Cleary, Esq.                            Kathleen M. Miller, Esq.
Michael S. Neiburg, Esq.                         SMITH, KATZENSTEIN & JENKINS
YOUNG CONAWAY STARGATT &                         LLP
TAYLOR, LLP                                      1000 West Street, Suite 1501
1000 North King Street                           Wilmington, DE 19801
Wilmington, DE 19801
                                                 Charles K. Maier, Esq.
Robert S. Faxon, Esq.
                                                 Phillip Bohl, Esq.
Thomas Wearsch, Esq.
Kristin S.M. Morrison, Esq.                      GRAY, PLANT, MOOTY, MOOTY &
JONES DAY                                        BENNETT, P.A.
901 Lakeside Avenue                              80 South Eighth Street
Cleveland, OH 44114-1190                         Minneapolis, MN 55402

Attorneys for Cleveland-Cliffs Inc. and          Attorneys for Superior Mineral
Cleveland-Cliffs Minnesota Land                  Resources LLC
Development LLC

                                            1
               Case 18-50416-BLS          Doc 51       Filed 12/07/18    Page 2 of 10



                                            OPINION 1

         Before the Court is a Motion to Dismiss (the “Motion”) filed by Superior

Mineral Resources LLC (“Superior”). Superior is a Defendant in this adversary

proceeding alongside Mesabi Metallics Company LLC (f/k/a Essar Steel Minnesota

LLC) (hereinafter “Mesabi” or the “Reorganized Debtor”) and Miranda Mineral

Resources LLC (“Miranda”). For the following reasons, the Court will GRANT

Superior’s Motion.

    I.      BACKGROUND

    This adversary proceeding centers on a dispute regarding the right to mine

taconite ore from land in the Mesabi Iron Range in Nashwauk, Minnesota. The

relevant parcels of land and mining rights have changed hands through a series of

leases and purchases over the course of the Mesabi’s Chapter 11 reorganization.

    On February 26, 2018, Cleveland-Cliffs Minnesota Land Development LLC

(“Cliffs”) filed a Complaint against Superior in the Ninth Judicial District Court in

the County of Itasca, Minnesota (“Minnesota State Court”). At the time, Cliffs co-

owned with Superior certain parcels of land (“Co-Tenant Fee Parcels”) containing

taconite ore in the Mesabi Range.

    In addition, at the time the Complaint was filed Superior was also a co-owner of

other parcels of land (“Co-Tenant Leased Parcels”) alongside Glacier Park Iron Ore

Properties LLC (“GPIOP”). GPIOP was not itself engaged in mining the Co-Tenant


1The Court is not required to state findings of fact or conclusions of law pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure. Instead, the facts recited are those averred in the
Complaint, which must be accepted as true for the purposes of this Motion. Ashcroft v. Iqbal, 556
U.S. 662, 679 (2009).

                                                   2
                Case 18-50416-BLS         Doc 51       Filed 12/07/18   Page 3 of 10



Leased Parcels. Rather, GPIOP and Cliffs had entered into an Operating

Agreement that granted Cliffs, as lessee, the exclusive right to mine on the Co-

Tenant Leased Parcels. In its Complaint before the Minnesota State Court, Cliffs

sought a determination that it could mine taconite from the Co-Tenant Fee Parcels

and from the Co-Tenant Leased Parcels (collectively, the “Land”) under Minn. Stat.

560 by virtue, respectively, of its title to and its lease on the Land.

      While the case was pending in the Minnesota State Court, Superior sold its

ownership interests in the Land to Miranda. Significantly, as part of the sale

Miranda and Superior entered a Mortgage, Security Agreement, and Assignment of

Rents and Leases (the “Mortgage”). 2 Pursuant to the Mortgage, Superior is the

mortgagee and Miranda is the mortgagor only as to the Co-Tenant Leased Parcels.

Miranda owns a fee simple interest in the Land, as demonstrated by Certificates of

Title 3 that were properly filed with the Office of the Registrar of Titles.

      Soon thereafter, Miranda entered into a lease with Mesabi that granted Mesabi

an interest in the Co-Tenant Leased Parcels. Cliffs then filed an Amended

Complaint with the Minnesota State Court adding Mesabi and Miranda as

defendants. The action was subsequently removed to the United States Bankruptcy




2   Filed and recorded with the Registrar of Titles, Document No. T000064264

3See Certificates of Title Nos. 21566 and 21567. AP Docket Nos. 1-2. On a 12(b)(6) motion, the Court
will generally not take into consideration documents outside of the pleadings themselves. However,
as an exception, a court may consider a “document integral to or explicitly relied upon in the
complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). Miranda’s
Certificates of Title were attached to the Amended Complaint, expressly relied upon by Cliffs, and
their authenticity is not in dispute. The Court will therefore consider them for purposes of this
Motion.

                                                   3
               Case 18-50416-BLS     Doc 51       Filed 12/07/18   Page 4 of 10



Court for the District of Minnesota (“Minnesota Bankruptcy Court”). Mesabi then

filed a motion to transfer venue to this Court, which was granted on April 26, 2018.

      Superior filed the instant Motion to Dismiss while the case was pending in front

of the Minnesota Bankruptcy Court, arguing that because it had released its

possessory interest in the Land it is no longer subject to Minn. Stat. § 560. Cliffs

objected to Superior’s Motion to Dismiss, the parties filed briefs, and this Court

heard argument and took the matter under advisement.

      II.   THE PARTIES’ POSITIONS

      Superior posits its Motion should be granted because it sold its ownership

interests in the Land to Miranda. It asserts that Minn. Stat. § 560 applies only to

an “owner,” which the statute defines as one who has an “interest in the land as

shown by a properly executed deed or a lease.” As Superior no longer has a deed or a

lease, it argues that it is not an owner and Cliffs has failed to state a claim against

it.

      In response, Cliffs argues that Superior maintains an interest in the Land

through the Mortgage. Since the Mortgage gives Superior the power to foreclose on

the Co-Tenant Leased Parcels and repossess the property in the event Miranda

defaults, Cliffs contends that Superior has a future interest in the Land by

operation of the Mortgage and that interest is sufficient under Minn. Stat. § 560.

And in any case, it adds, Superior has a deed on the Land—the deed that existed

prior to the conveyance to Miranda. Because Superior has a future interest through




                                              4
             Case 18-50416-BLS       Doc 51       Filed 12/07/18   Page 5 of 10



the Mortgage and a past interest through its pre-conveyance deed, it is an “owner”

or “owner of record” under Minn. Stat. § 560.

   III.   JURISDICTION

   The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and

157(b)(1). The Court has the power to enter an order on a motion to dismiss even if

the matter is non-core or the Court lacks authority to enter a final order. See, e.g.,

Boyd v. Kind Par, LLC, No. 1:11-CV-1106, 2011 WL 5509873, at *2 (W.D. Mich.

Nov. 10, 2011) (“[U]ncertainty regarding the bankruptcy court’s ability to enter a

final judgment . . . does not deprive the bankruptcy court of the power to entertain

all pretrial proceedings, including summary judgment motions.”). See also In re

Amcad Holdings, LLC, 579 B.R. 33, 37 (Bankr. D. Del. 2017).

   IV.    STANDARD

   Superior filed its Motion under Fed. R. Civ. P. 12(b)(6) (made applicable through

Bankr. R. 7012) for failure to state a claim upon which relief can be granted. “The

purpose of a motion to dismiss is to test the sufficiency of a complaint, not to resolve

disputed facts or decide the merits of the case.” Paul v. Intel Corp. (In re Intel Corp.

Microprocessor Antitrust Litig.), 496 F.Supp. 2d 404, 407 (D.Del 2007). When

reviewing a motion to dismiss, the Court will construe the complaint “in the light

most favorable to the plaintiff.” Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220

(3d Cir. 2011).

   “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”



                                              5
             Case 18-50416-BLS       Doc 51       Filed 12/07/18   Page 6 of 10



Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atlantic v. Twombly, 550

U.S. 544, 570 (2007). “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, . . . a plaintiff’s obligation to

provide the grounds of his entitle[ment] to relief require more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do. Factual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (internal citations omitted).

   V.     ANALYSIS

   The issue before the Court is whether Superior qualifies as an “owner” under

Minn. Stat. § 560. It appears the parties agree that if Superior is an “owner” with

an interest in the land, then its Motion should be denied. If Superior does not have

an ownership interest, however, then it is not an “owner” under the Minnesota

statute and Cliffs has failed to state a claim against Superior. Cliffs has properly

alleged, and the parties agree, that the relevant land is Mineral Land as defined in

Minn. Stat. § 560, that Cliffs has a properly executed lease with more than one year

to run, and the interests of each party have been properly recorded with the

Registrar of Titles in Itasca County.

   To determine whether Superior is an “owner” the Court looks to Minnesota law.

Minnesota Statute § 560 provides in relevant part:

           Subd. 1: The owner or owners of a half interest or more in mineral land
                  that has more than one owner of record may bring an action for
                  permission to mine the land.

           ...



                                              6
               Case 18-50416-BLS      Doc 51       Filed 12/07/18   Page 7 of 10



             Subd. 3: In this chapter, “owner” or “owner of record” of mineral land
                    means one who has an interest in the land as shown by a properly
                    executed deed or a lease having more than one year to run. The
                    deed or lease must be of record in the county where the mineral
                    land is.

Minn. Stat. § 560.01.

         Cliffs articulates two theories by which it asserts Superior is an “owner of

record.” First, Superior has continuing rights in the land through the Mortgage,

which Cliffs claims qualifies Superior as an “owner” for purposes of the statute.

Separately, Cliffs posits Superior has a deed on the land for purposes of the

Minnesota statute—namely, the former deed that was recorded prior to the

conveyance to Miranda. Despite the conveyance and Miranda’s fee simple interest,

Cliffs argues Superior’s former possession of the deed renders it a current “owner of

record.”

         As to Cliffs’ first argument, the Minnesota statute is clear: an interest held

by an “owner of record” must be shown through a properly recorded deed or lease.

On a plain language reading of the statute, the Mortgage does not demonstrate that

Superior has an ownership interest under § 560 because it is neither a deed or a

lease.

         Cliffs’ second theory is also unavailing. The Minnesota statute defines “owner

of record” as an entity “who has an interest in the land”—not an entity who has or

has had an interest in the land. The parties agree Superior transferred its

ownership interest in the land through a quit claim in favor of Miranda, which then

filed its Certificates of Title with the Office of the Registrar of Titles. Cliffs suggests



                                               7
            Case 18-50416-BLS      Doc 51       Filed 12/07/18   Page 8 of 10



Minn. Stat. § 560 applies to previous owners because it “does not state that a

previous owner that conveys the property through a quit claim deed has its original

ownership extinguished for the purposes of the statute.” [AP Docket No. 39].

Taking Cliffs’ interpretation to its logical conclusion, any entity who has ever held a

deed on this land could be named as a defendant in a § 560 action, regardless of

whether it relinquished its ownership interest a year ago or a hundred years ago.

      There is a dearth of case law addressing Minn. Stat. § 560, and there is

nothing in the statute that might shed light on whether the Minnesota legislature

intended for former title holders to be “owners” under the statute. For its part, Cliffs

cites to Minn. Stat. § 508.25 for the proposition that Miranda’s Certificates of Title

did not fully extinguish Superior’s interest in the land. But § 508.25 provides that

subsequent purchasers who receive a certificate of title “shall hold it free from all

encumbrances and adverse claims” except any encumbrances noted in the most

recent Certificate of Title. In other words, § 508 simply operates to protect

subsequent good faith purchasers. It does not provide that a former owner retains

an interest after it conveys land where it does not have an express and recorded

encumbrance on the land.

      In addition, the Court also notes Cliffs’ interpretation would appear to

conflict with other parts of the Minnesota statute. Minn. Stat. § 560.04, Subd. 3

provides:

      The balance of the receipts [from mining] must be prorated among all
      the owners of the mineral land according to their interests. An owner
      may demand payment after a monthly statement showing a surplus is
      filed.


                                            8
               Case 18-50416-BLS         Doc 51       Filed 12/07/18    Page 9 of 10




Put more simply, a non-mining “owner” is entitled to some of the proceeds from the

mining operation. If, for example, a non-mining entity owns 30% of the land, then it

would be entitled to 30% of the profits. Accepting Cliffs’ gloss on the statute, the

distribution percentage of the profits would become very difficult to determine

because Superior would be entitled to some distribution of the profits, but there

would be no clear way to determine how much. 4

       Under Minnesota’s canons of construction, “words and phrases are construed

according to rule of grammar and according to their common and approved usage.”

Minn Stat. § 645.08. Minn. Stat. § 560 defines an owner as an entity that “has” an

interest in the land as evidenced by a deed or a lease. Cliffs suggests that if

Superior is dismissed from this action it may be forced to re-litigate this issue to

“enforce a favorable ruling against Superior should Superior’s interest transform

into possession.” [AP Docket No. 39]. That may be true. But those are not the facts

at issue and the Court cannot predicate its ruling here upon a series of events that

have not, and may never, come to pass. Absent any authority that would suggest an

alternate interpretation, the Court finds Superior’s former interest in the Land does

not qualify as an ownership interest for purposes of § 560.




4Elsewhere, the statute requires that the Court “decide who are the owners of the land” and base its
decision on “properly executed deeds or leases.” Minn. Stat. § 560.02. Cliffs’ definition of ownership
would present yet another problem under that section. Cliffs argues Superior is an “owner” by virtue
of the Mortgage, but the Court must disregard the Mortgage when it determines “ownership.”

                                                  9
            Case 18-50416-BLS     Doc 51    Filed 12/07/18   Page 10 of 10



   VI.   CONCLUSION

   Superior’s Motion will be granted. The parties are requested to confer and

provide a written form of order to the Court within 7 days of the date hereof in

accordance with this ruling.



Dated: December 7, 2018
       Wilmington, Delaware

                                                Brendan Linehan Shannon
                                                United State Bankruptcy Judge




                                           10
